Citation Nr: 1454766	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  10-11 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from August 1996 to November 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the VA Regional Office (RO) in St. Petersburg, Florida.  Due to the location of the Veteran's residence, jurisdiction of his appeal is with the RO in Atlanta, Georgia.

In October 2014, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.


FINDING OF FACT

The Veteran has major depressive disorder that is at least as likely as not related to his military service.


CONCLUSION OF LAW

The criteria for service connection for major depressive disorder have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board is granting the benefit sought on appeal; no further discussion of VA's duties to notify and assist is necessary.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  

The Veteran service treatment records (STRs) show that he incurred a closed head injury in November 1997.  He is currently service connected for a traumatic brain injury (TBI) and post concussive headaches as a result of that injury.  STRs in October 1998 show that the Veteran was hospitalized for psychiatric complaints.  Diagnoses included personality disorder, not otherwise specified (NOS) with antisocial and passive-aggressive features and adjustment disorder with mixed disturbance of emotion and conduct.  

The Veteran was afforded a VA examination in November 2008.  He was diagnosed with major depressive disorder.  The examiner opined that it was not clear whether depression was directly linked to the head injury and it was not clear that the Veteran's symptoms began in service.  The examiner concluded that the Veteran's current symptoms were less likely as not related to the adjustment difficulties he was having in service.

At his hearing, the Veteran testified that his psychiatric disorder first began after the in-service head injury.  October 2014 Hearing Transcript (T.) at 2-3.  He also testified that prior to the head injury, he was mentally healthy and that he had not been the same since.  Id. at 5.   

Based on a review of the evidence, the Board concludes that service connection for major depressive disorder is warranted.  The evidence shows that the Veteran currently has major depressive disorder.  His STRs clearly show the incurrence of an in-service head injury as well as psychiatric complaints post-injury.  When affording the Veteran the benefit-of-the-doubt, the Board finds that the evidence shows that his major depressive disorder was incurred during his military service.

In this case, the Veteran competently and credibly testified that the onset of his psychiatric disorder began in service following the closed head injury.  The Veteran's assertions are supported by the fact that he sought psychiatric treatment in service.  While the Veteran was diagnosed with a personality disorder and adjustment disorder during service, such diagnoses have not been shown post-service; his psychiatric complaints are currently diagnosed as major depressive disorder.  As the Veteran's testimony indicates that his current psychiatric symptoms had their onset in service following the head injury and have persisted since service, in light of the only current diagnosis being major depressive disorder, the evidence suggests that the Veteran's major depressive disorder had its onset in service, despite the in-service diagnoses of other disorders.  Therefore, considering the in-service head injury and the fact that the Veteran sought psychiatric treatment in service, along with the current diagnosis of major depressive disorder, as well as the Veteran's competent and credible contentions, the evidence supports a finding of service connection.

In reaching this conclusion, the Board acknowledges the negative nexus opinion of the VA examiner.  However, the examiner also noted that it was not clear whether the Veteran's depression was directly related to the head injury and that his symptoms began in service; such opinion does not conclusively establish that the Veteran's current major depressive disorder is not related to the head injury and that his symptoms had their onset in service.  The evidence fails to show any other event, injury or disease that could have caused the Veteran's major depressive disorder.  Therefore, notwithstanding the negative nexus opinion, the evidence shows that the Veteran's major depressive disorder is related to his military service.  

Thus, after considering all of the evidence of record, the Board concludes that a finding of service connection is warranted.  Service connection for major depressive disorder is, therefore, granted.



ORDER

Entitlement to service connection for major depressive disorder is granted.



____________________________________________
ROBERT E. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


